Citation Nr: 0940416	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  02-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left ear 
infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1977 to January 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision of the Little Rock, Arkansas Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen a claim of service connection for residuals of a 
left ear infection.  In September 2006 and September 2008, 
this matter was remanded for further development, to include 
proper notice.

In September 2009 written argument the Veteran's 
representative states that the Veteran requested a Travel 
Board hearing, and was currently on a waiting list to be 
scheduled for such hearing.  The Board notes that the Veteran 
was scheduled for a Travel Board hearing in this matter in 
July 2006, failed to report for such hearing, and has not 
filed a "good cause" motion for rescheduling the hearing.


FINDINGS OF FACT

1.  An unappealed August 1998 rating decision declined to 
reopen the Veteran's claim seeking service connection for 
residuals of a left ear infection which was previously denied 
on the bases that such disability was not manifested in 
service nor currently shown.  

2.  Competent evidence received since the August 1998 
decision does not show any residuals of a left ear infection; 
does not bear directly and substantially upon the matter of 
service connection for residuals of a left ear infection; and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for residuals of a left ear 
infection may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (effective for claims to 
reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Pursuant to the September 2008 Board remand, a letter in 
October 2008 provided the Veteran VCAA notice, including of 
what was necessary to establish the claim of service 
connection and to reopen (compliant with Kent v. Nicholson, 
20 Vet. App. 1), and of his and VA's responsibilities in 
claims development.  The January 2001 rating decision and a 
March 2002 statement of the case (SOC) explained what the 
evidence showed and why the claim was denied.  An August 2009 
supplemental statement of the case readjudicated the matter 
and provided the text of the applicable regulation.  Given 
that the claim is being denied, the matter of notice 
regarding disability ratings and effective dates of awards is 
moot; any defect as to such notice is nonprejudicial.   

The Veteran's service treatment records (STRs) are associated 
with the claims file as are pertinent postservice treatment 
records.  He has not identified any pertinent records that 
remain outstanding.  The Board has considered whether a VA 
examination or medical opinion is necessary.  In a claim to 
reopen the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The VCAA left intact the requirement 
that a Veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  See Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Board finds that VA has met its 
assistance obligations in this case.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.   38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material" evidence means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date (in April  2000).  Hence, the new 38 C.F.R. 
§ 3.156(a) does not apply.]  

A January 1981 rating decision denied service connection for 
residuals of a left ear infection essentially on the basis 
that such disability was not shown in service nor was 
currently shown.  The Veteran was notified of the January 
1981 rating decision and of his right to appeal it.  He did 
not do so, and it became final.  38 U.S.C.A. § 7105.

In March 1998, the Veteran petitioned to reopen the claim of 
service connection for residuals of a left ear infection.  An 
August 1998 rating decision denied the claim to reopen.  He 
was advised of his appellate rights.  He did not appeal the 
August 1998 rating decision, and this decision likewise is 
final.  38 U.S.C.A. § 7105.

As the claim was previously denied because there was no 
evidence that chronic left ear infection residual disability 
was manifest in service or that the Veteran has such 
disability, for evidence received to be new and material, it 
must bear directly and substantially upon these specific 
matters, i.e., it must tend to show that the Veteran has 
residual disability from an left ear infection, and that he 
sustained it in service. 

The evidence of record at the time of the August 1998 rating 
decision consisted essentially of the Veteran's STRs, which 
show no complaints of, or treatment for, a left ear infection 
or any residuals; a September 1980 VA examination which shows 
flaccidity of the left eardrum; VA treatment records from 
February 1988 to May 1998 which contain no mention of left 
ear infection residuals. 

Evidence received since the August 1998 rating decision 
consists essentially of July 1999 to October 2002 VA 
treatment records which include a March 2002 audiology clinic 
record which shows "no specific audiological evidence of 
retrocochlear and/or brainstem involvement"; and statements 
from the Veteran and his representative.  

The records and statements submitted since August 1998 are 
new to the extent that they were not previously of record and 
were not considered by the RO in August 1998.  However, there 
is no evidence submitted showing that the Veteran had a left 
ear infection in service or that he has current residuals 
thereof.  The evidence does not bear directly on the matter 
at hand, and is not so significant that it must be considered 
to decide fairly the merits of the claim of service 
connection for residuals of a left ear infection; hence, it 
is not material.  No item of evidence received since the 
August 1998 decision is evidence that shows (or tends to 
show) that the Veteran sustained a left ear infection, had 
chronic disability residual from such infection in service, 
or shows (or tends to show) that any current disability might 
be a residual of such an infection.  Consequently, the Board 
must find that the additional evidence received August 1998 
does not bear directly and substantially upon the matter of 
service connection for residuals of a left ear infection, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As new and material 
evidence has not been received, the claim may not be 
reopened. 


ORDER

The appeal to reopen a claim of service connection for 
residuals of a left ear infection is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


